Title: From Benjamin Franklin to Thomas Digges, 5 December 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir,
Decr. 5. 1780.
We have inquired at the Bureau des Diligences de Flandres, and can learn nothing yet of the Picture which chagrines me greatly, A Portrait in of G.W. came to Hand, I now not from whom, executed with admirable art. I shall transmit it by the first good Opportunity, after I receive orders so to do.
The Bill you drew on me for Expences on the Prisoners is accepted. Having mislaid some of your Letters I find myself at a Loss in some Parts of the Account between us; & some of the Things you have sent being for other People, I wish you would be so good as to send me out of you Broks [your books], a Compleat Copy of your account from the begining, which will much oblige me. To add a Little to the relief of the unfortunate Americans still in Prison, I request you would from the time you receive this, & during the Months of Jany. Feby., March and April, give them double the allowance I formerly directed per Week: but manage it prudently, and order it so as to do them in your Opinion the most Good.
That Man’s castrating himself was perhaps not amiss. There are in the World too many of the Race of Fools.
The Privateers from Dunkirk, tho’ call’d american are the Property of French Merchants, and follow their orders in ransoming, which I cannot prevent. But the Pilgraim [Pilgrim] ought to have delivered her Prisoners here.
I send herewith an Answer to the Parole Prisoners who have written to me.
I find no Letters of yours dated oct. 31. But perhaps I have that you mean, containing an Extract of one from a Capitive.
I have done the Business for your Friend: But having never had the Satisfaction to hear of the arrival of one of these undertakers except Mitchel at Boston who was seized there, I begin to suspect unfair Dealing.
I have a particular Acct. of Arnold’s Treachery, and find no Mention of his having any Accomplies, or that any other officers have since gone over to the Enemy has been reported in the Newspaper.
I have been long ill of the Gout, or should have written sooner. I am getting well, and ever, Your most obedient Servant
signed, Francis Lynn.
M. Digges.
